Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 March 1797
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        My dear Martha
                        Monticello Mar. 27. 97.
                    
                    I wrote to Mr. Randolph two or three days ago, but I imagine he will recieve the letter at Richmond on his way up: for we expect he will of  course come up this week. He has a more dangerous competitor in Billy Wood than had arisen before. But I hear little about it. I arrived in good health at home this day sennight. The mountain had then been in bloom ten days. I find that the natural productions of the spring are about a fortnight earlier here than at Fredericksburg. But where art and attention can do any thing, some one in a large collection of inhabitants, as in a town, will be before ordinary individuals whether of town or country. I have heard of you but once since I left home, and am impatient to know that you are all well. I have however so much confidence in the dose of health with which Monticello charges you in summer and autumn that I count on it’s carrying you well through the winter. The difference between the health enjoyed at Varina and Presqu’isle is merely the effect of this. Therefore do not ascribe it to Varina and stay there too long. The bloom of Monticello is chilled by my solitude. It makes me wish the more that yourself and sister were here to enjoy it. I value the enjoiments of this life only in proportion as you participate them with me. All other attachments are weakening, and I approach the state of mind when nothing will hold me here but my love for yourself and sister and the tender connections you have added to me. I hope you will write to me: as nothing is so pleasing during your absence as these proofs of your love. Be assured my dear daughter that you possess mine in it’s utmost limits. Kiss the dear little ones for me. I wish we had one of them here. Adieu affectionately.
                    
                        I inclose you a letter I received in Philadelphia from Mde. Salimberi. As I came in a stage it was impossible to accomodate her. I wrote her the fact with such friendly expressions for us all as might tend to prevent her imputing it to unwillingness. Had it not been for the unroofing our house, I would have invited her to come here and spend the summer with you.
                    
                